Citation Nr: 0214525	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1959.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO).  The Board remanded the case in March 1998 for 
additional development of the record.

By rating action in April 2002, entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities was granted, effective on November 22, 1999.


FINDING OF FACT

The veteran's service-connected schizophrenia with severe 
anxiety is shown to be productive of a level of social and 
industrial inadaptability that more nearly approximates a 
disability picture consistent with that of a demonstrable 
inability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected schizophrenia have been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4. 
129, 4.132 including Diagnostic Code 9400 (1996), 4.130 
including Diagnostic Code 9204 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of an increased 
rating for the service-connected psychiatric disorder.  No 
further assistance in developing the facts pertinent to the 
issues is required.


II.  Increased rating


The veteran's claim for an increased rating and a total 
rating based on individual unemployability was received in 
August 1996.  In a February 1997 rating action, the RO denied 
an increased rating for the service-connected schizophrenia, 
undifferentiated type, rated as 70 percent disabling under 
Diagnostic Code 9204.

By rating action in April 2002, a total rating based on 
individual unemployability, due to service-connected 
disabilities, was granted, effective on November 22, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's service-connected schizophrenia is currently 
rated as 70 percent disabling under the provisions of 
Diagnostic Code 9204.  During the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for mental disorders, effective on November 7, 1996. 
"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] ... will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Under the version of the regulations in effect prior to 
November 7, 1996, a 70 percent rating is warranted for 
generalized anxiety disorder under Diagnostic Code 9400 when 
the ability to establish and maintain effective or favorable 
relationships is severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent rating is assignable when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, including Diagnostic 
Code 9400 (1996).

Under the old criteria of Diagnostic Code 9204, pertaining to 
undifferentiated type schizophrenia, a 100 percent rating 
required active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132, including Diagnostic Code 9204 (1996).

Under the amended regulations the same rating criteria apply 
to both Diagnostic Code 9204 and 9400.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, including Diagnostic Codes 9204 
and 9400 (2002).

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (2002).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (2002).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims held that any one of the 
criteria for the 100 percent in 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996) is a separate and independent basis for an 
award of a total disability rating.

On VA examination in September 1996, the examiner noted that 
the veteran had not worked since 1972.  It was indicated that 
he was being followed at the VA Mental Hygiene Clinic 
regularly and he was prescribed several medications.  He 
complained of feeling quite restless, afraid to leave the 
house and indicated that he socialized very, very little.  On 
examination, it was observed that he stuttered, particularly 
when his anxiety increased.  There were referential 
ideations.  The examiner indicated that the veteran seemed to 
tolerate little and that floating anxiety predominated.  The 
veteran reported that he heard voices, but not during the 
examination.  He was grossly oriented.  His memory had 
defects, particularly for the most recent events.  Retention 
was diminished.  There was a depressive component underneath.  
Judgment was fair.  The diagnosis was undifferentiated type 
schizophrenia and the Global Assessment of Functioning (GAF) 
score was 50.

VA outpatient treatment records dated from April 1998 to 
March 1999 show that the veteran received treatment for his 
service-connected psychiatric disorder.  It was noted in 
November 1998 and March 1999 that the veteran needed 
medications to prevent his decompensation.  The GAF score at 
each visit was 40.  

On VA examination in November 1999, the examiner indicated 
that the veteran was receiving treatment and medications at 
the VA Mental Hygiene Clinic.  It was noted that on VA 
examination in March 1990, the diagnosis was schizophrenic 
disorder, residual type, with very active anxiety and 
underlying depression and also obsessive-compulsive 
personality features.  He reported that he had not worked 
since 1972 and that he was receiving Social Security 
benefits.  He complained of periods of inability to sleep 
lasting 20 hours.  He reported dreaming of "death people."  
He also reported hearing voices and being anxious and tense.  
He indicated that he was only able to read and do nothing 
else.  On examination, he was alert and oriented times 3.  
His mood was extremely anxious.  His affect was blunted.  He 
exhibited an oddness of behavior.  His attention was good and 
his concentration was fair.  His memory was fair and he was 
not hallucinating.  Insight and judgment were fair.  He 
exhibited good impulse control.  The diagnosis was 
schizophrenia, chronic, undifferentiated type with severe 
anxiety.  The GAF score was 50.  The examiner indicated that 
the veteran exhibited severe impairment of his social, labor 
and interpersonal capacities due to his schizophrenia.  

Upon consideration of the evidentiary record for the appeal 
period, the Board concludes that the medical evidence 
supports the assignment of a 100 percent rating for the 
service-connected schizophrenia with severe anxiety under the 
older version of the rating criteria of Diagnostic Code 9400 
pertaining to generalized anxiety disorder.  While the 
service-connected psychiatric condition has been rated under 
the criteria pertaining to schizophrenia, the medical 
evidence shows that he exhibits symptoms of anxiety.  On the 
most recent VA examination, the examiner listed the diagnosis 
to include severe anxiety.  As such, the Board finds that it 
is appropriate to consider the rating criteria for 
generalized anxiety disorder to determining whether the 
veteran is entitled to a 100 percent disability rating. 

The Board finds that the disability picture referable to the 
service-connected psychiatric disorder more nearly 
approximates a level of disability consistent with the 
veteran being demonstrably unable to obtain or retain 
employment as required for the assignment of a 100 percent 
rating under one of the old criteria in Diagnostic Code 9400.  
The clinical evidence shows that the veteran has received 
treatment for the service-connected psychiatric disorder for 
many years, and certainly since filing of his increased 
rating claim in August 1996.  The evidence indicates the 
veteran has not worked in many years.  The GAF scale score at 
the time his most recent outpatient treatment in 1998 and 
1999 was shown to be 40.  A GAF scale score of 40 
contemplates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, school, family relations, judgment, thinking or mood, 
to include inability to work.  See American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  In addition, the 
veteran is receiving Social Security disability benefits due 
to his psychiatric condition.  Although the most recent VA 
examination report noted that the veteran had severe 
impairment of social, labor and interpersonal capacities, it 
was noted that he had not worked since 1972 and that he was 
extremely anxious during the examination.  The examiner 
assigned a GAF scale score of 50, which indicates serious 
symptoms or any serious impairment in social and 
occupational, or school functions, to include the inability 
to keep a job.  Therefore, the Board concludes that it is 
likely that he is unable to obtain or retain gainful 
employment due to anxiety which is a component of his 
service-connected psychiatric disorder.  Therefore, the Board 
finds that a 100 percent schedular rating is for application 
under the provisions of 38 C.F.R. § 4.132 including 
Diagnostic Code 9400 (1996).


ORDER

A 100 percent rating for the service-connected schizophrenia 
with severe anxiety is granted, subject to the law and 
regulations controlling to disbursement of VA monetary 
benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

